Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page1of8

Fill in this information to identify your case:

Debtor’ Kenneth L Collins FE ] L E D

First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name M AY 0 6 2 0 ' 9 /

United States Bankruptcy Court for the: Northern District of Texas
Case number 19-31054

(If known)

 

CLERK, US,
NORTHERN Dioner TCY Court Check if this is an

OF TEXAS amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information = 12/15

Be as complete and accurate as possible. If twe married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are fillng amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ean Summarize Your Assets

 

 

 

Your assets
Value of what you own

4. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B ...ccccsccssssssesssssssssssstesscsssesscssnssccessuessssssnssecsesssevesensaversessueccarsesesseseeseee $0.00

4b. Copy line 62, Total personal property, from Schedule A/B .....cccccssescsscscsssessesecsessessssessssssstecssesescssseseessnscescsensseccassveneasens gs 213,260.00

 

1c, Copy line 63, Total of all property on SCHECUIO A/B ooo. cscs teense cetececteeeseseesatanseceaeescetenetsdsaeaeserenenassscsessesessaassesaness

| Part 2: | Summarize Your Liabilities

¢___ 213,260.00

 

 

 

 

Your llabilitles
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D..........., $ ___ 9,515.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 38,000.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F oo... ccccsesesssscesessseeseeseeseee ;-_ ee
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ..........cccceccsceseseseeseees +5 800.00
Your total liabilities g___ 48,315.00
Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) 4.158.00
Copy your combined monthly income from line 12 of Schedule | oo... ec eee ester eee eecnenenecasseesenesetaneeataasesertaseeeaeeneaees $__ae

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SchedUIO J oo..cc eee cece eeeeetenanaceeeeeseeeeacaseaenecenstareeseeseanseeetateecaeeetisetcanaases $ ___ 3,803.00

Official Form 106Sum Summary of Your Assets and Lliabllities and Certain Statistical Information page 1 of 2
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page 2of8

Debtor 1 Kenneth L Collins Case number ¢rknown 19-31054

 

First Name Middle Nama Last Name

Ea Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LL] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Yes

7. What kind of debt de you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, ilne 6 of Schedule E/F.

 

 

$

4,419.00

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 38,000.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as § 0.00
priority claims. (Copy line 6g.)
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§ 0.00
9g. Total. Add lines 9a through 9f. $ 38,000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistica! Information

 

 

 
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page 3of8

Fill in this information to identify your case:

 

Debtor 4 Kenneth L Williams

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptey Court for the: Northern District of Texas
Case number _19-31054 Check if this is:

 

 

 

 

 

(If known)
(J An amended filing
A supplement showing postpetition chapter 13
oe a the following date:
Official Form 1061 one2/e019 —_
Schedule I: Your Income 12/45

 

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, Include information about your spouse.
If you are separated and your spouse is not filing with you, do not include Information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

am Describe Employment

 

1. Fill in your employment

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with
information about aduitional Employment status OQ) Employed CJ Employed
employers. 1 Not employed LJ Not employed
Include part-time, seasonal, or
self-employed work.
emproyeawen Occupation Incarcerated
Occupation may include student
or homemaker, if it applies.
Employer’s name
Employer's address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there?

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

Hf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ $
3. Estimate and list monthly overtime pay. 3. +g + $
4, Calculate gross Income. Add line 2 + line 3. 4.) § 0.00 3

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page 4of8

Debtor 4 Kenneth L Williams

First Nama Middle Name Last Name

Copy line 4 NEE... ccscseesecseseesssseesessessensessscsseoesestssscasesseensscaescasaneses > 4.

5. List all payroil deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

6. Add the payroll! deductions. Add lines 5a + 5b + 5c + 5d + Se +5f + 5g + Sh.

N

Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

5a.
5b.
5c.
5d.
Se.
5f.

5g.
5h.

6.

8a.
8b.

8c. Family support payments that you, a non-fillng spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

&c.

éd.
8e.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

 

8g. Pension or retirement Income
8h. Other monthly income. Specify: Brother in Law for car

9. Add all other income. Add lines 8a + &b + 8c + 8d + 8e + 8f +8g + 8h.

10, Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11.

of.

8g.

9.

10.

State all other regular contributions to the expenses that you list in Schedule J.

Case number ¢f known) 19-31054

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

For Debtor 1 For Debtor 2 or
non-filing spouse
$ 0.00 $
$ 3
$ $
$ $
$ $
$ $
$ $
$ $
$ + §
$. $
$ $
$ $
$ $
$ $
$ $
$ $
$. $
¢ 4,158.00 $
8h. + § 364.00 +§
$ $
$ 4,522.00 $ = |S 4,522.00
11. $

 

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

© no.

 

 

12, |S__4,522.00_

 

 

 

Combined
monthly income

 

C} Yes. Explain:

 

 

Official Form 1061

Schedule |: Your Income

282

 
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page5of8

Fill in this information to identify your case:

 

Debtor 1 Kenneth L Collins

 

 

First Name Middte Name Last Name Check if this is:
Debtor 2 :
(Spouse, iffiling) FirstName Middle Name Last Name An amended filing
. A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Northern District of Texas expenses as of the following date:
04/22/201
Case number 19-31054 OM Coe
{If known)

 

 

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

>

Ca Describe Your Household

 

 

“4, Is this a joint case?

@ No. Gotoline 2.
L) Yes. Does Debtor 2 live ina separate household?

tL] No
C] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? OC No ;
Dependent’s relationshlp to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.............ccce cy
Do not state the dependents’ Kennedy Collins 12 g No
names. Yes
J'Lynn Whitaker 12 O) No
2) Yes
Evin Collins 8 QC) No
L Yes
They live with wife UO No
O) Yes
| support CI No
L Yes
3. Do your expenses include W No

expenses of people other than Q
__ yourself and your dependents? Yes

Part 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

$ 1,700.00

 

4, The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4.

if not included In line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c, Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

 

Official Form 106J Schedule J: Your Expenses page 1
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page 6of8

Debtor 4 Kenneth L Collins

10.
41.

12.

13.
14.

15.

16.

17.

18.

19.

20.

First Name Middle Mame Last Name

. Additional mortgage payments fer your residence, such as home equity loans

Utilities:
6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

16d, Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known) 19-31054

 

6a.
6b.
6c.
6d.

10.
11.

42.
13.
14.

15a.
15b.
15c.
15d.

16.

17a.
17b.
17c.
17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 6, Schedule /, Your Income (Official Form 106)).

Other payments you make to support others who do not live with you.
Specify, restitution garnishment

18.

19.

Other real property expenses not included in lines 4 or & of this form or on Schedule /: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

20a.
20b.
20c,
20d.
208.

 

 

 

Your expenses
$
$ 145.00
$
$ 100.00
$
$ 500.00
$
$ 100.00
$
3
$ 100.00
$
$ 200.00
$
$ 155.00
$
$
$ 364.00
$ 439.00
$
$
$
$
$
$
$
$
$

page 2
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page 7 of 8

 

 

Debtor 1 Kenneth L Collins Case number drknown_ 19-31054
First Name Middle Name Last Name
21. Other. Specify: 21. *$

 

22. Caleulate your monthly expenses.

22a. Add lines 4 through 21. 22a. g 3,803.00 |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | §
22c. Add line 22a and 22b. The result is your monthly expenses. 22c.  § 3,803.00 |

23. Calculate your monthly net income.
. . $ 4,522.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. Sad

23b. Copy your monthly expenses from line 22c above. 23b. = 3,803.00

 

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c.

$ 719.00

 

 

 

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

i No. __

C) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case 19-31054-sgj13 Doc 23 Filed 05/06/19 Entered 05/08/19 16:23:16 Page 8 of 8

Fill in this information to identify your case:

 

Debtor 1 Kenneth L Collins

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Texas
Casenumber _19-31054

(if known)

L) Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/46

 

 

If two married peopie are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptey schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $260,000, or imprisonment fer up to 20
years, or both. 18 U.S.C. §§ 162, 1341, 1619, and 3671.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W@ No

C) Yes. Name of person Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

        
 

 

LAWN A x
Signature of Debtor 1 2) i 'B Signature of Debtor 2
Date 05/03/2019 Date
MM? DD 7 YYYY MM/ DD / YYYY
Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
